Citation Nr: 1756675	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-42 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, to include questions as the finality of May 11, 1983 and November 14, 1984 RO decisions. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant served in the Minnesota Air National Guard.  On October 14, 1979, he was serving on a period of inactive duty training.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, declined to revise the August 1, 2007 effective date for the award of service connection for Guillain-Barre syndrome, and residuals thereof, established in prior rating decisions in March and May 2009, to include on the basis of clear and unmistakable error (CUE).  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the April 2011 Board hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017). 

In an August 2011 decision, the Board denied entitlement to an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and the residuals thereof.  In so finding, the Board determined that a May 11, 1983 rating decision in which the RO previously denied service connection for Guillain-Barre syndrome did not involve CUE.

The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge Memorandum Decision issued in February 2013, the Court vacated the August 2011 Board decision and remanded the matter to the Board.

In a February 2014 decision, the Board again denied the claim on appeal.  The Veteran, in turn, appealed the Board's denial to the Court.  By Order dated in March 2015, the Court granted a Joint Motion filed by counsel for the Veteran and counsel for the VA Secretary, vacating the Board's decision, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

In August 2015, the Board remanded the claim on appeal for further development. After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a December 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In June 2016, the Veteran's attorney submitted additional argument to the Board, along with a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (c) (2017).

In August 2016, the Board again denied entitlement to an earlier effective date for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, to include on the basis of CUE in the May 1983 rating decision.  The Veteran appealed the Board's decision to the Court.

In July 2017, the Court granted a Joint Motion filed by representatives for the Veteran and the VA Secretary, vacating the Board's August 2016 decision and remanding to the Board the earlier effective date claim for further proceedings consistent with the Joint Motion.

Regarding characterization of the issue on appeal, the Board notes that the issue was previously characterized as entitlement to an earlier effective date for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, to include on the basis of CUE in the May 11, 1983 RO rating decision.  However, in light of points raised in the July 2017 Joint Motion, the Board has determined that the earlier effective date issue on appeal encompasses the two separate matters of whether the May 11, 1983 rating decision (pertaining to service connection for Guillain-Barre syndrome) and a November 14, 1984 RO decision (pertaining to whether a timely substantive appeal was filed with respect to the May 1983 rating decision) are final.  Moreover, as explained in more detail below, the Board finds that the November 1984 decision is not final.  Hence, the Board has recharacterized the earlier effective date issue on appeal, as reflected on the title page.

As for the matter of representation, the Board observes that initially, the Veteran was represented by The American Legion.  In May 2008, during the pendency of the claim on appeal, the Veteran granted a power-of-attorney in favor of the Minnesota Department of Veterans Affairs (MDVA), who submitted written argument on his behalf, and represented him during the Board hearing.  In June 2013, the Veteran appointed private attorney Daniel G. Krasnegor to represent him for purposes of the appeal of the August 2011 Board decision.  The Board has recognized the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing  the matter of whether the November 14, 1984 RO decision is final is set forth below.  The matter of entitlement to an earlier effective date for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, to include whether the question of whether the May 11, 1983 rating decision is final (to include on the basis of clear and unmistakable error (CUE), is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a May 1983 rating decision, the RO denied service connection for Guillain-Barre syndrome; the Veteran filed an NOD in March 1984, an SOC was issued in April 1984, and a VA Form 9 was received in June 1984.

3.  In a November 14, 1984 decision, the RO determined that the Veteran's June 18, 1984 VA Form 9 was not a timely substantive appeal as to the May 1983 rating decision which denied service connection for Guillain-Barre syndrome; although the Veteran was notified of this decision, he was not notified of his right to appeal the decision.


CONCLUSION OF LAW

The November 1984 decision in which the RO determined that the June 1984 VA Form 9 was not a timely substantive appeal as to the May 1983 rating decision is not final.  38 U.S.C. § 5104(a) (2012); 38 C.F.R. § 3.103(b) (2017); AG v. Peake, 536 F.3d 1306, 1307 (Fed. Cir. 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's original application for service connection for Guillain-Barre syndrome was received on April 13, 1982.  In a May 11, 1983 rating decision, the RO, inter alia, denied service connection for Guillain-Barre syndrome on grounds that the disability was not the result of an "injury" under the provisions of the existing version of 38 U.S.C. § 101 (24) (2012) then in effect, which provided, in effect, that persons serving on inactive duty training could be compensated for disability or death arising from "injury" (but not "disease") incurred or aggravated in the line of duty.  The Veteran filed an NOD in March 1984, and an SOC was issued on April 24, 1984.

Thereafter, the Veteran submitted a VA Form 1-9, dated June 18, 1984, and received on June 20, 1984, in which he requested a 45 day extension of time to file a substantive appeal.  The Veteran explained that he had been away from home and had not had an opportunity to contact his representative regarding the preparation of a substantive appeal.  The file also contains a deferred or confirmed rating decision form dated on July 31, 1984, requesting that the Veteran be informed that: his substantive appeal was not timely filed; the appeal period had expired; and that to reopen the claim he must submit new and material evidence.  On November 14, 1984, the RO issued correspondence to the Veteran specifically indicating that it was regarding his June 18, 1984 correspondence.  Therein, he was informed that: his substantive appeal was not timely filed; that the appeal period had expired; and that to reopen the claim he must submit new and material evidence.  Ultimately, the appeal was closed as untimely.

The parties to the July 2017 Joint Motion agreed that the Board did not discuss whether the RO's November 1984 decision, pertaining to whether a timely substantive appeal was filed with respect to the May 1983 rating decision, is final, in light of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in AG v. Peake, 536 F.3d 1306, 1307 (Fed. Cir. 2008). [Parenthetically, the Board points out that the Joint Motion erroneously indicates that the Board's August 2016 decision did not address whether the RO's May 1983 rating decision is final.  However, it is apparent from the context of the discussion in the Joint Motion (to include the references to the Federal Circuit's decision in AG) and the Board's August 2016 decision (which specifically discusses the finality of the May 1983 rating decision) that the parties to the Joint Motion are directing the Board to discuss whether the RO's November 1984 decision is final.]

In AG v. Peake, the Federal Circuit held that failure to notify a claimant of his right to appeal an RO decision, as required by 38 U.S.C. § 5104(a) and 38 C.F.R. § 3.103(b), renders the decision non-final (the RO decision at issue in AG was dated in June 1985).  Id.  When finality does not attach, the claim remains open and pending.  In this case, the RO determined in its November 1984 decision that the Veteran had not submitted a timely substantive appeal with respect to the May 1983 rating decision in which the RO denied service connection for Guillain-Barre syndrome.  Despite the fact that the matter of whether a claimant has filed a timely substantive appeal is a separately appealable issue, the RO did not notify the Veteran or his representative of the right to appeal the November 1984 decision.  Hence, the 1984 decision is not final and remains pending.  See 38 U.S.C. § 5104(a); 38 C.F.R. § 3.103(b); AG, 536 F.3d at 1306.  On remand, the Veteran will have full opportunity to perfect an appeal as to the matter of whether a timely substantive appeal was filed with respect to the May 1983 rating decision.


ORDER

The November 14, 1984 decision in which the RO determined that a timely substantive appeal was not filed as to a May 11, 1983 rating decision, is not final; to this extent only, the appeal as to this matter is granted.


REMAND

In light of the Board's finding that the RO's November 14, 1984 decision is not final, further action is warranted.  Specifically, the Veteran and his attorney must be notified of the right to appeal the November 1984 decision and of the necessary procedures and time limits for perfecting an appeal of that decision.  See 38 C.F.R. § 3.103(b).  

The Board points out that any decision as to whether a timely substantive appeal was filed with respect to the May 1983 rating decision will impact the determinations of whether the May 1983 rating decision is final and whether an earlier effective date for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, is warranted.  Hence, the matter if whether a timely substantive appeal was filed is inextricably intertwined with the earlier effective date issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appeal for an earlier effective date for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, should not be returned to the Board until after the Veteran has perfected an appeal of the matter of whether a timely substantive appeal was filed with respect to the May 1983 rating decision, or until the time period for doing so has expired.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney a letter which provides notice of the right to appeal the RO's November 14, 1984 decision (that a timely substantive appeal was not filed as to the May 11, 1983 rating decision which denied service connection for Guillain-Barre syndrome) and of the necessary procedures and time limits for perfecting an appeal of that decision.

2.  If the Veteran perfects an appeal of the matter referenced in paragraph 1, above, adjudicate the claim for an earlier effective date for the award of service connection for Guillain-Barre syndrome, and the residuals thereof.  The claim should be adjudicated in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim), and all legal authority (to include consideration of the question of the finality of the May 11, 1983 rating decision, to include on the basis of CUE).  

3.  If the earlier effective date claim on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate opportunity for response.

4.  Do not return to the Board the claim on appeal for an earlier effective date until after the Veteran has perfected an appeal of the matter of whether a timely substantive appeal was filed with respect to the May 1983 rating decision, or until after the time period for doing so has expired, whichever occurs first.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


